Citation Nr: 1822943	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  16-27 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1963 to October 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In April 2016, the Veteran participated in an informal conference with a decision review officer (DRO).  An informal conference report is associated with the claims file.

Pertinent to hearing loss, the Veteran initially appealed the denial of service connection for hearing loss in a January 2015 rating decision.  See March 2015 Notice of Disagreement.  However, in a May 2015 Statement in Support of Claim, he withdrew the appeal of his hearing loss claim.  The withdrawal was confirmed at the April 2016 DRO hearing.  The Veteran subsequently submitted additional evidence pertinent to hearing loss.  A review of the claims file indicates that the AOJ is developing the claim.  As such, the hearing loss claim is not presently before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's currently diagnosed tinnitus had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1101, 1110, 1112 (2012); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309(a) (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including tinnitus, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).  

In accordance with 38 U.S.C.A. § 1154 (a), VA must give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits. Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran contends that he has had tinnitus symptoms in and since service.  During his April 2016 DRO hearing, he stated that he first noticed ringing in his ears during service while stationed in Michigan and traveling to Germany.

The Board notes that because of the inherently subjective nature of tinnitus, it is readily capable of lay diagnosis.  See Charles v. Principi, 16 Vet. App. 370, 374   (2002) ("ringing in the ears is capable of lay observation").  The Veteran has competently and credibly asserted that he has experienced tinnitus symptomatology since service.  Because the Veteran is competent to identify when his tinnitus began, and its history, his nexus opinion is also competent evidence and probative of a nexus between his current tinnitus and service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4   (Fed. Cir. 2007).

Service treatment records contain no complaints of or treatment for tinnitus symptoms.  On December 1963 entrance and September 1967 separation, clinical evaluations of the ears were normal.  In Reports of Medical History, he marked "no" to having ear trouble.

The Veteran was afforded a VA examination in January 2015.  A review of the claims file was noted.  The Veteran reported constant tinnitus.  The examiner opined that the Veteran's current tinnitus is less likely than not caused by or a result of military noise exposure.  As rationale, the examiner acknowledged hazardous noise exposure during service but stated that entrance and separation examinations showed normal hearing.  The examiner concluded that the claims file did not support a finding of a hearing injury during service.

In April 2016 correspondence, the Veteran explained that he was exposed to excessive noise exposure during service, to include bombs, airplane noise, and artillery firing.  He was located at four duty stations and provided details of noise exposure for each location.  He emphasized that he developed bilateral tinnitus during his assignments and that he "did not know what the ringing in [his] ears was at that time."  He reported trying at home remedies to treat the ringing symptoms.

Although the January 2015 VA examiner determined that the Veteran's current tinnitus is not related to service, the Board finds the Veteran's statements place the evidence in equipoise as to the nexus element.  The examiner determined that the Veteran's current complaints of tinnitus were unlikely due to an in-service event based on normal audiological tests at entrance and separation from service.  The Board finds the Veteran's explanation regarding a lack of evidence for tinnitus in service treatment records to be persuasive, and the credible and competent evidence put forth to be at least as probative as that of the VA examiner regarding a nexus between the current diagnosis of tinnitus and in service incurrence.

Therefore, the Board finds that tinnitus had its onset in service, and direct service connection for tinnitus is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 .


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


